195 F.2d 778
90 U.S.App.D.C. 279, 92 U.S.P.Q. 342
PETERSON,v.MARZALL.
No. 11131.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 21, 1952.Decided March 13, 1952.

Joseph N. Nielsen, Washington, D.C., for appellant.
H. S. Miller, United States Patent Office, Washington, D.C., with whom E. L. Reynolds, Solicitor, United States Patent Office, Washington, D.C., was on the brief, for appellee.
Before EDGERTON, PROCTOR, and BAZELON, Circuit Judges.
PER CURIAM.


1
This is a suit under 35 U.S.C.A. § 63, R.S. Sec. 4915, for a patent on an electrically insulating layer structure such as a floor rug.  We see no reason to disturb the finding of the Patent Office and the District Court that the claims fail to show invention over the patents cited by appellee.


2
Affirmed.